l
0000 10 00007 011<111101111111111010911111§111s110310s111n100 10 000@ 1 010

FOIT THE SOUTHERN DISTRICT OF GEORG[A

l"i|l in this int`oi‘mnti¢._)n lo idcntii`\
Debtor l Emma nggins

First Name Middle
Debtor 2

';1)111 cas-ci

Last Namc

i:}Ch

 

(Spouse, if filing) Firsthr=e

Middl`e

Case number 19-50067

` (If known)

 

Last Name

 

[Pursuant to Fed. R. Bankr. P. 3015.1, the Scnthem District of Georgia General Order 2017 -3 adopts this

1. _ Notices. Debtor(s) must check o_n`c box on each line to state whether or not the plan includes
is checked as not being contained m the plan or if neither or both boxes are checked, the pro

the plan.
(H) ThiS iii contains 10
plan: 1:] does not c '
(b) This [\_['f values the
plan: [:f does not 1
(C) ThiS
plan: |fi does not 0
2. Plan Payments.
(a) The Debtor(s) shall pay

i:] 60 months: or

§ a minimum of 36 mt

(lf applicable include th

I:i seeks to avoid alien or security interest See paragraph 8 below.

Chapter 13 Plan and Motion

onstandard provisions See paragraph 15 below.
ontain nonstandard provisions

;claim(s) that secures collateral See paragraph 4(f) below.
alue claim(s) that secures collateral

eck to avoid a lien or security interest
to the Chapter 13 Trustee (the “Trustee”) the sum of 3289.00 f
!

111113. see 11 U.s.C. § 1325(11)(4).

c following: These plan payments will change to $ monti

 

:clc if this is an amended plan.

form in lieu of the Ofilcial Form 113].

each of the following items. If an item
vision will be ineffective if set out in

)r the applicable commitment period of:

tly on .)

 

(b) Thc payments under pa ':agraph 2(a) shall be paid:

[:] Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice{s) upon the
chtor's(s') emplo jer(s) as soon as practicable after the filing of this plan. Such N Jtice(s) shall direct the Debtor's(s')
employer(s) to withhold and remit to the Trustee a dollar amount that corresponds o the following percentages of the
monthly plan paynient:

ij .Debtor 1 ; % L__} Debwr 2 %
I:i Direct to the Trustet _for the following reason(s):
I:] Thc Debti: r(s} receive(s) income solely from self-employment Social Secnrity, government assistance, or
retireme rit.
1:1 The Debt 11‘(5) assert(s) that wage Withholding is not feasible for the follo\ ing reason(s):
(c) Additional Payments of $0 (estimated amount) will be made on , (anticipated da ate) from (source, including income tax
refunds).
3. Long-Term Debt Payment_;s.

(a) Maintenance of Current lnsta|lment Payments. The Debtor(s) will make monthly payment
following long-term debts pa g

directly by the Debtor(s), ass
interest, authorized postpetiti.

GASB - Form 113 December l, 2017
So&warc Copyright'(c) 1996-2018 Best Case, LLC -'www.b`estce

rsuant to ll U.S.C. § 1322(b)(5). These postpetition payments 11
pccified below. Postpetition payments are to be applied to postp
in late charges and escrow, if applicable Conduit payments that

se.corn

s in the manner specified as follows on the
ill be disbursed by either the Trustee or
etition amounts owed for principal,

are to be made by the Trustee which

Beat Case Ba.nl<mptcy

 

 

 

_1J11....,-

§Case:ls-sooe?-MJK poc#:s Filed:02/05/19 Entered:oz/os/ls1)9:50:13' Page_:z ore
Debtor Emma Wiggins _ f § Case number

 

 

become due after the filing of he petition but before the month of the first payment designated here will be added to the prepetition

 

arrearage claim
PAYMENTS TO
_ MADE ev _ INITlAL
PRINCI_PAL (TRUSTEE OR MONTH OF FlRST P 3STPETITION MONTHLY
CREDITOR COLLATE.RAL RESIDENCE (YfN) DEBTOR(S)] PAYMENT TO CREI{ITOR PAYMENT

 

-NONE-

  
  
 
 

(b) Cure of Arreara'ge on Long- [i`erm Debt. Pursuant to ll U S C § 1322(b)(5), prepetition arre
disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arreara\
prepetition amounts owed as evidenced by the allowed claim.

§ age claims will be paid in full through
c payments are to be applied to

 

 

§ 1 INTEREST RATE ON
DESCRIPTION OF PRINCIPAL RESIDENCE ESTIMATED AMOUNT ARREARAGE (if
CREDITOR COLLATER$L {Y/N) OF ARREARA_GlE applicable)
-NO N E- i 1
4. Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:
(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.

    
  
   

(b) Attorney’s Fees. Attorr` ey ’s fees allowed pursuant to ll U. S. C § 507(a)(2) of $2 900.

 

(c) Priority Claims. Other ll U. S. C. § 507 claims, unless provided for otherwise in the pla

_ will be paid in full over the life of the
plan as funds become available' 111 §the order specified by law. 1

 

(d} Fnll_y Secured Allowedl §Claims. All allowed claims that are fully secured shall be paid brough the plan as set forth below.

 

 

 

 

 

 

 

 

 

 

DEsCRlPrloN or
CREDITOR coLLATERi¢iL ESTIMATED cLAIM INTEREST RA 1 MONTHLY PAYMENT
-NoNE_ §
(e) Sccured C|aims Exclu §ed from 11 U.S.C. § 506 (those claims subject to the hangin paragraph of 11 U. S. C. § 1325(a)).
The claims listed below were either: (l) incurred within 910 days before the petition da t and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) ncurred within l year ofthe petition date
and secured by a purchase money security interest in any other thing of value. These cl ms will be paid in full under the plan `
with interest at the rate ?tatcd below:
basemle oF _
CREDITOR COLLATER§AL ESTIMATED CLAIM INTEREST RA”i E MONTHLY PAYMENT
-NONE- " '
(f`) Valuation of Secured (§laims to Which 11 U. S. C. § 506`1s Applicable. The Debtor(s)- ove(s) to value the claimspartially
secured by collateral pursuant to ll U. S. C. § 506 and provide payment in satisfaction oEthose claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to para aph 4(h) below. The plan shall be
served on all affected clieditors' m compliance with Fed. R. Bankr. P. 3012(b), and the D ebtor(s) shall attach a certificate of
service §§ .
DESCRIPTIl)N OF VALUATION OF
CREDITOR COLLATER§AL SECURED CLA[M INTEREST RATE MONTHLY PAYMEN'I`
DAV|DS A'UTO ' 2008 Chrydler Town 10.000.00 6.00% 200
and Countl"y 1 50000
miles §-
(g)l Special Treatin ent of llnsecured Claims. The following unsecured allowed claims areclassified tobe paid at 100%
m with interest at % per annum; or [___] without interest
None E;
1: 1
(h)` General Unsecured C aims. Allowed general unsecured claims including the unsecur:d portion of any bifurcated claims
provided for 111 paragraph 4(f') or paragraph 9 of this plan, will be paid a 0. 00% divi--¢-= l or a pro rata share of $0.00, whichever
is greater.
GASB - Form 113 Decernber 1, 2017
Sot`lware Copyn`ght (c) 1996-2018 Best Case, LLC - wuw.hesrca:e.com Best Case Bankruptcy

 

 

 

CaS€ZlQ-50067-|\/|.]K

Debtor Emma Wiggjns

5. Executory Contracts.
(a)

DESCRIPTIQN 010
PRoPERT;Y/s_ER\/ICES
AND CoNTnjACT

CREDITOR

Maintenance of Currcnt Installment Payments or Rejection of Executory Contract(

   

§0C#:5 Filed:02/05/19 Entered;02/05/19

Case number

9:50:18 Page:S 016

 

l.
!.
11

ASSUMED/REJECTED MONTHLY PAY

) and/or Unexpired Lease(s).

DISBURSED BY
ENT

 

-NONE-

(b)
cREDrToR

if
Treatm ent of Arrearagbs. Prepetition arrearage claims will be paid in full through disb

' ESTIMATED ARREARAGE

TRUSTEE OR DEBTORS

irsements by the Trustee.

 

~NONE-

6. Adequate Protection Paymcnts. '[§`he Debtor(s) will make prc-confirmation lease and adequate protection payments pursuant to ll U.S.C.

§ l326(a)(l) on allowed claims of
CREDITOR

the following creditors: l:l Direct to the Creditor; or h_{j To the

ADEQUATE PRO'I`ECTION OR Ll§

Trustee `

ASE PAYMENT AMOUNT

 

DAV|DS AUTO

7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligarir
identified herc. See 11 U.S.C. § 10-1(14A). The Trustee will provide the statutory notice of ll U.S.

claimant(s):

CLAIMANT

50.00

s direct to the holder of such claim

 

ADDRESS

:. § 1302(d) 10 the following

 

-NONE-

8. Lien Avoidan`ce. Pursuant to 11 U.S.C. § 522(1), the Debtor(s) move(s) to avoid the lien(s) or secu

creditor(s), upon continuation but

CREDITOR LlEN IDENTIFICATION (if known)

PROPERTY

rity interest(s) of the following

subject to ll U.S.C. § 349, with respect to the property described below. The plan shall be served on all

affected creditor(s) in compliance with P`ed. R. Banl<r. P. 4003(d), and the Debtor(s) shall attach a :ertificate of service

 

-NON'E-

9. Surrender of Collateral. The foll

- _ from a-creditor’s disposition ofthe

previously-filed timely claim within 180 days from entry of the order confirming this plan or by s
be granted upon motion filed withi§n that 180~day period.

 

 

swing collateral is surrendered to the creditor to satisfy the secured claim to the extent shown below
upon confirmation of the plan. The;Debtor(s) request(s) that upon confirmation of this plan the sta}

as to the collateral only and that this stay under 11 U.S.C. § 1301 be terminated in all respects Any

under ll U.S.C. § 362(a) be terminated
allowed deficiency balance resulting

collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
lch additional time as the creditor may

 

CR.EDITOR D§ESCRIPTION OF COLLATERAL AMOUNT C `F CLAlM SATISFIED
-NONE¢ l
10. Retcntion of Liens. Holders of all§owed secured claims shall retain the liens securing said claims tr the full extent provided byll U.S.C §
1325(a)(5). § -
1
11. Amounts of Claims and Claim O:hjections. The amount, and secured or unsecured status, of clai ps disclosed in this plan are based upon
the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those esthr;ated claims. In accordance with the
Bankruptcy Code and Federal Rull:s of Banlcruptcy Procedure objections to claims may be filed b fore or after confirmation
§
12. Paymcnt Increases. The Debtor(s) will increase payments in the amount necessary to fund allows d claims as this plan proposes,after
notice from the Trustee and a hear ng if necessary, unless a plan modification is approved
13. Federal Rulc of Bankr_uptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
to Fecl. R. Ba.nlcr. P. 3002.1(c) unless the Debtor's(s') plan is modified after the filing of the notice to provide for payment of such fees,
expenses, or charges .
14. Service of Plan. Pursuant to Fed.

Trustee and all creditors when the

the amount of a secured claim based on valuation of collateral (paragraph 4(1) above), seek(s) to a‘
8- above), or seek(s) to initiate a cdntested mattcr, the Debtor(s) must serve the plan on the affected
7004. see rea R. santa 111 3012(§1), 4003(¢1),1111<1 9014. -

GASB - Form 113 December l, 2017

Software Copyright (c] 1996-2018 Best Case, LLC - www.bcstcasd.oom _

plan is filed with the court, and file a certificate of service acco

 

l ;
l

1

§

 

K. Bankr. P. 3015(d) and General Order 2017~3, the Debtor(s) sit
§lingly. Ii` the Debtor(s) seek(s) to limit

all serve the Chapter 13 plan on the

old a security interest or lien (paragraph
creditors pursuant to Fed. R. Bankr. P.

Best (_`._a.ue Bsnk.ruptcy

 

-C&S€ZlQ-SOOGTI\/UK- :DOC#ZS Fll€ClZOZ/Q5/19 Eli'[€l’€ClZOZ/O5/19 9250'2_1-8 PB_Q€ZLl- Oi€
Debtor ' ' Emma Wiggins l Case number

 

l§. Nonstandard Provisions. Under ed. R. Bankr. P. 3015(0), nonstandard provisions must be set fo below. A nonstandard provision is a
provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set ou elsewhere in this plan are void.

 

(1) Upon discharge of the Debtor(s)_, iitlee to all vehicles, free of creditors liens, shall be ret ` rned to the Debtor(s).

(2) Upon discharge of the Debor(s), all non-possessory non-purchase money interest(s) in ousehold goods and furnishing,
wearing apparel, appliances, and jewelry are avoided to the extent of the debtor's exempti s.

(3) Upon discharge of the Debtor(s), all judicial |ien(s)' in all property of the Debtor(s), acqu ed both pre-filing and post-filing,
are avoided to the extent allowed by law including but not limited to the creditors listed ab ve to avoid |iens. (which will
make the claim unsecured for purposes of payment. )

(4) Debtor requests that they pay directly to the Trustee.
(5} Attorney fees will be paid under the plan. Secured claims will be paid ata rate of 5. 00% unless noted.

(6} lf applicab|e, the Debtor(s) hereby redeem any such vehicle by paying in full through the Chapter 13 Plan. Confirmation
of the plan shall constitute an affirmative finding as the following: (1)that the grace period iedemption has not expire;(2} that

the vehie|e' ls property of estate; andl`(3) that the post confirmation payments described' in aragraph Z(e) shall constitute
appropriate "affirmative steps to redeem" and such vehic|e.

 

By signing below, I certify the foregoing ;):ian contains no nonstandard provisions other than those set out in paragraph 15.

Daied: February 4, 2019 lsiEmma wiggins

 

Emma Wiggins

[-\_q

`ebtor 1

 

[-\.¢

`ebtor 2

lsi Franklin D. Hayes

 

Frank|in D. Hayes 339910
Attomeyfor the Debtor(s)

GASB - Form 113 December l, 2017

Soitware Copyn'ghr (c) 1996~2018 Best Case, LLC - www,bestca;se.com Best Case Bankruptcy

 

 

4-_>'¢-_3\'=¢‘.

LHelmtrixf§an§g_:Mi§QgO€?-MJK Doc#iéri;§lilendé§;{)@f'§éélp Entered:02/05/19 3{50@£'%€8: Page:B 0f6

113J-5

Caae 19-50061

Southern Distriet of Georgia
Waycross

Mon Feb i 16:41:23 EST 2019

Capital One

Officer, Managing or Special Agent
PO Box 30281

Richmond VA 23285

Credit Ccll Attenticn:

Officer, Managing, cr General Agent
PO Box 9133

Needham Heights MA 02494-9133

Fin Accounts Officer
Managing cr General Agent
8300 Kingstcn Pike
Knoxville TN 37919~5449

LVNV FUNDING

Officer damaging or General Agent
P.Oi Box 10584

Greenville SC 29603-0584

Office of the 0. S. Trustee
Johnson Squara Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

Radiclogy Assoc cf 30 GA

Officer, Managing or Special Agent
110 Bowens Mill cd

Douglas GA 31533-2250

Windstream

Officer,-Managing, or General Agent
1720 Gaileria Boulevard

Charlotte NC 28270~2408

 

damaging or General Agent
P.O. Box 65018
Baltimore MD 21264-5018

Coffee Emergency Group hitn:
OFFICER, MANAGING, OR GENERAL AGENT
P.O. BOX 731587

Dallas TX 75373-1587

DAVIDS AUTO

Officer, Managing or Special Agent
1804 S. FETERSON AVE

Douglaa GA 31535-5018

First Premier Bank

Officer, Managing, or Generai Agent
P.0. Box 5147

Sioux Falls SD 57117~5147

Mediaatream/Ein Acets

Offieer, Managing or Special Agent
8300 Kingston Pke

Knoxville TN 37919-5449

PROGRESSIVE INSURANCE, Atten Office:
Managinq or General Agent

P.O. Box 6807

Cleveland OH 44101-1807

VERIZON

Attn: Officer, Managing or General Agent
P.O. Box 105378

Atlanta GA 30348-5378

End of Lahel Matrix

Mailable recipients 21
Bypassed recipients 0
Total 21

naging cr General Agent
02 Peterson Ave N.

huglas GA 31533-3714

`ffee Regional Medieal Center
Fficer, damaging or Special Agent
VO. Box 1227

ouglas GA 31534-1227

 

}r. James Barber

ifficer, Managing, or Geneal Agent
410 Shirley hve

douglas GA 31533-2324

 

iranklin D Hayes
iost Office Box 2377

iouglas, el 31534-237'1

ida Recovery
§:ficer, Nanaging, or General Agent
}000 Kellyay Dr
larrollton TX 75006-3305

iinnacle, 0fficer

aging or General Agent
§.0. Box 130848
Earlsbad CA 92013-0848

emma Wiggins

1218 S. Coffee Ave.

t S-1

Douglas, GA 31533-4554

 

 

CaS€ZlQ-50067-|\/|.]K

 

| hereby certifyt

(See attached |V|atrix) and E|aina Nlasse

Brunswick, GA 31521.

l hereby certify that | have served a copy of the Chapter 13
corporations addressed to an Agent or Officer by First C|ass Nlaii v
affixed thereon to the following addresses:

| hereby certify that the following insured depository institutic
Certified Mai| addressed to the officer of the institution:

| hereby certify that the following parties and counsel Were s`
through the Notice of Electronic Fi|ing (NEF) at the following addrehs.

This 5th day§ of February, 2019.

Doc#:5 Filed:02/05/19 Entered:02/05/19

hat | have served a copy of the Chapter 13
lV|ail placing the same in the United States Nlai| wi
the following addresses

Certificate of Service

th proper postag

y, Chapter 13 Trustee, P.(

09:50:18 Page:o of 6

lan by First C|ass
. affixed thereon to

f>. B0x1717,\

P|an on the following

 

/s/FRAN KL|

8

with proper postage

ms were served by

rved electronically

N D. HAYES

 

DebiOr/[

j>ebtor’s Attorney

 

 

